FILED
                            NOT FOR PUBLICATION
                                                                            MAY 31 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


YUSNI PIRMANSYAH,                                Nos. 12-73271
                                                      15-73914
              Petitioner,
                                                 Agency No. A097-103-094
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2018**
                              San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and SESSIONS,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
      Petitioner Yusni Pirmansyah petitions for review of decisions by the Board

of Immigration Appeals (BIA) upholding the denial of asylum, withholding of

removal, and relief under the Convention Against Torture, and denying

Pirmansyah’s second motion to reopen. We deny both petitions.

      Substantial evidence supports the adverse credibility determination made by

the Immigration Judge (IJ) against Pirmansyah, including “significant

inconsistencies” among the proffered testimony, asylum applications and

declarations, and documents submitted in conjunction with the hearing. These

inconsistencies ranged from whether or not Pirmansyah gave money to his

identified political party to whether or not he was abandoned in the woods after

being attacked. Because there is substantial evidence in the record to support the

adverse credibility determination, Pirmansyah’s petition must be denied. See 8

U.S.C. § 1252(b)(4)(B); Don v. Gonzales, 476 F.3d 738, 745 (9th Cir. 2007)

(noting that an adverse credibility determination must be upheld unless a different

finding is compelled by the evidence).

      Reopening of a previously adjudicated asylum claim is warranted only if a

petitioner demonstrates materially changed circumstances or conditions “arising in

the country of nationality or in the country to which deportation has been ordered.”

8 C.F.R. § 1003.2. Relying on the most recent country report for Indonesia and


                                          2
other evidence presented during the hearing, the BIA concluded that members or

former members of Pirmansyah’s identified political party were not targeted for

persecution, and that Pirmansyah for the second time had failed to meet his heavy

burden of establishing changed country conditions. See I.N.S. v. Doherty, 502 U.S.
314, 323 (1992) (observing that motions to reopen are “disfavored”). This

determination was not an abuse of discretion on the part of the BIA. See Socop-

Gonzalez v. I.N.S., 272 F.3d 1176, 1187 (9th Cir. 2001) (en banc) (reviewing the

denial of a motion to reopen for an abuse of discretion).

      PETITIONS DENIED.




                                          3